Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


  Reason for Allowance
2.	Regarding claims 97-107 and 119, the prior art fails to teach or suggest a
method in a wireless device, comprising the steps of obtaining information related to a signal transmission configuration for autonomous uplink transmission by the wireless device, the information comprising information about one or more subframes that should be avoided by the wireless device when performing autonomous uplink transmission; and performing autonomous uplink transmission according to the obtained information
related to the signal transmission configuration, in combination with other limitations, as specified in the independent claims 97, and 119. 
Regarding claims 108 and 120, the prior art fails to teach or suggest a method in a network node, comprising the steps of determining information related to a signal transmission configuration for autonomous uplink transmission by a wireless device, the information comprising information about one or more subframes that should be avoided by the wireless device when performing autonomous uplink transmission; and configuring the wireless device to perform autonomous uplink transmission according to the determined information related to the signal transmission configuration, in combination with other limitations, as specified in the independent claims 108 and 120. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465